EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), effective as of October 9,
2015 (the “Effective Date”), is made and entered into by and between VAALCO
Energy, Inc., a Delaware corporation (hereafter “Company”) and Gayla Cutrer
(hereafter “Executive”).  The Company and Executive may sometimes hereafter be
referred to singularly as a “Party” or collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Company desires to continue to secure the employment services of
Executive subject to the terms and conditions hereafter set forth; and

WHEREAS, Executive is willing to enter into this Agreement upon the terms and
conditions hereafter set forth;

NOW, THEREFORE, in consideration of Executive’s employment with the Company, and
the mutual promises, covenants and obligations contained herein, the Parties
hereby agree as follows:

ARTICLE 1

EMPLOYMENT AND DUTIES

1.1Definitions.  In addition to the terms defined in the text hereof, terms with
initial capital letters as used herein have the meanings assigned to them, for
all purposes of this Agreement, in the Definitions Appendix hereto, unless the
context reasonably requires a broader, narrower or different meaning.  The
Definitions Appendix, as attached hereto, is part of this Agreement and
incorporated herein.

1.2Employment; Effective Date.  Effective as of the Effective Date and
continuing for the Employment Period (as defined in Section 2.1), the
Executive’s employment by the Company shall be subject to the terms and
conditions of this Agreement.

1.3Positions.  As of the Effective Date, the Executive will continue to serve as
the Executive Vice President of the Company. Executive shall be subject to
direction, oversight and supervision provided by the CEO or the Board.

Beginning effective November 1, 2015 (the “Status Change Date”) through the
Termination Date as defined in Section 2.1 (the “Transition Period”), Employee
shall be considered a full-time employee of the Company but is only required to
work in the Company’s offices at least twenty percent (20%) of her previous
normal work schedule for the Company, as such schedule was effective immediately
prior to the Status Change Date (unless otherwise mutually agreed between the
Employee and Company), and be available on request by telephone for the
remainder of her previous normal work schedule.  During the Transition Period
while still employed by the Company, Employee shall (a) be entitled to receive
her salary and benefits as in effect immediately prior to the Status Change
Date, and (b) perform such job duties as are directed by the CEO or the Board,
including, without limitation, providing training and other



 



--------------------------------------------------------------------------------

 

assistance to any Person who is assuming any of her job duties for the Company
or any of its Affiliates after the Transition Period.

1.4Duties and Services.  The Executive agrees to serve in the position referred
to in Section 1.3,  and to perform diligently and to the best of her abilities
the duties and services appertaining to such position, as well as such
additional duties and services that are assigned to her by the CEO and/or
Board.  The Executive’s employment shall also be subject to the policies
maintained and established by the Company from time to time, as the same may be
amended or otherwise modified by the Company in its discretion.

Executive shall at all times use her best efforts to in good faith comply with
United States and foreign laws applicable to Executive’s actions on behalf of
the Company and its Affiliates.  Executive understands and agrees that she may
be required to travel at times for purposes of the Company’s business.

1.5Other Interests.  The Executive agrees that, during the Employment Period,
she will devote her primary business time, energy and best efforts to the
business and affairs of the Company and its Affiliates, and not to engage,
directly or indirectly, in any other business or businesses, whether or not
similar to that of the Company or an Affiliate, except with the consent of the
CEO or the Board.

1.6Duty of Loyalty.  The Executive acknowledges and agrees that she owes a
fiduciary duty of loyalty, fidelity, and allegiance to use her best efforts to
act at all times in the best interests of the Company and its Affiliates.  In
keeping with these duties, the Executive shall make full disclosure to the
Company of all business opportunities pertaining to the Company’s business, and
she shall not appropriate for her own benefit any business opportunity
concerning the subject matter of such fiduciary relationship.

ARTICLE 2

TERM AND TERMINATION OF EMPLOYMENT

2.1Term of Employment.  Unless sooner terminated by either Party, the Company
agrees to continue to employ the Executive for the period beginning on the
Effective Date and ending on January 2, 2016 (the “Term of Employment”).  The
Company and Executive shall each have the right to give a notice of termination
at will, with or without cause, at any time, subject to the terms and conditions
of this Agreement regarding the rights and duties of the Parties upon
termination of employment.

The entire period from the Effective Date through the date of Executive’s
termination of employment with the Company for whatever reason (the “Termination
Date”), shall be referred to herein as the “Employment Period.”

2.2Notice of Termination.  If the Company or the Executive desires to terminate
the Executive’s employment hereunder at any time for any reason, such Party
shall do so by giving written notice of termination to the other Party;
provided, however, that no such action shall amend any provision of this
Agreement without the consent of each Party.





--------------------------------------------------------------------------------

 

2.3Resignations.  Upon the termination of the Executive’s employment hereunder
for any reason, unless otherwise requested by the CEO or the Board, Executive
shall immediately resign from all officer positions and all boards of directors
or committees of the Company or any Affiliates of which she is a member.  The
Executive hereby agrees to execute any and all documentation of such
resignations upon request by the Company, but she shall be treated for all
purposes as having so resigned upon termination of her employment, regardless of
when or whether she executes any such documentation.

ARTICLE 3

COMPENSATION AND BENEFITS

3.1Base Salary.  During the Employment Period, the Executive shall receive a
base salary of $25,011 per month, which shall be prorated for any period of less
than one month (the “Base Salary”).  The Base Salary shall be paid in
installments in accordance with the Company’s standard payroll policy.

3.2Annual Bonuses.  For the 2015 calendar year during the Employment Period, the
Executive shall be eligible to receive an annual cash bonus (the “2015 Annual
Bonus”) under the Company’s annual incentive cash bonus plan for executives (the
“2015 Bonus Plan”), in an amount and at a time to be determined by the
Compensation Committee, based on the corporate performance goals established by
the Compensation Committee, in its discretion, at the start of the year pursuant
to the terms of the 2015 Bonus Plan.  Under the 2015 Bonus Plan, Executive’s
2015 Annual Bonus shall equal fifty percent (50%) of the Executive’s 2015 annual
base salary multiplied by the greater of (a) seventy-five percent (75%) and (b)
the percentage established by the Compensation Committee as the Company’s
corporate performance under the 2015 Bonus Plan. 

In the event that the Employment Period ends before December 31, 2015, Executive
shall be entitled to a prorata portion of the 2015 Annual Bonus, as calculated
in the prior paragraph.  

3.3Equity Awards after the Effective Date.  During the Employment Period on and
after the Effective Date, the Executive shall not be eligible for any new grants
of restricted stock awards, restricted stock units, stock options or other
equity  incentive awards from the Company.

3.4Business and Entertainment Expenses.  Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
executives generally, the Company shall reimburse the Executive for, or pay on
behalf of the Executive, the reasonable and appropriate expenses that are
incurred by the Executive in furtherance of the Company’s business.

3.5Vacation.  During the Term of Employment, the Executive shall be entitled to
use her remaining accrued but unused days of paid vacation for the remainder of
the 2015 calendar year, in accordance with the Company’s vacation policy, and
any accrued but unused days of paid vacation remaining at December 31, 2015
shall be handled in accordance with the Company’s vacation policy.  Executive
shall not be entitled to any paid vacation days for the 2016 calendar year.





--------------------------------------------------------------------------------

 

3.6Employee and Executive Benefits Generally.  During the Employment Period, the
Executive shall be eligible for participation in the employee and fringe
benefits plans and programs that Company provides generally to its employees,
including without limitation, retirement, medical, dental, disability and life
insurance plans, as in effect from time to time; provided, however, that the
Executive acknowledges and agrees that she shall not be a participant in, and
she hereby waives any right to participate in, any severance plan (as the same
may be amended from time to time) that generally covers the employees of the
Company or its Affiliates.

ARTICLE 4

RIGHTS AND PAYMENTS UPON TERMINATION

.

4.1Rights and Payments upon Termination.  Executive’s right to compensation and
benefits for periods after the date on which her employment terminates with the
Company and all Affiliates (the “Termination Date”) shall be determined in
accordance with the Confidential Separation and Release Agreement (the
“Separation Agreement”), as set out in Appendix B hereto.

4.2No Duplication of Severance Benefits.    Notwithstanding Section 4.1, if
Executive receives or is entitled to receive any severance benefit under any
change of control or severance benefits plan, policy, or agreement of the
Company or any Affiliate, the amount payable under the Separation Agreement to
or on behalf of Executive shall be offset by such other severance benefits
payable to or on behalf of Executive.

4.3Separation Agreement.  In order to receive the termination benefits described
in the Separation Agreement following the Termination Date,  Executive must
first execute the Separation Agreement in substantially the same form as
attached hereto as Appendix  B, together with any changes thereto that the
Company deems, in its discretion, to be necessary or appropriate to satisfy any
applicable law or regulation.

No termination benefits shall be payable or provided by the Company under the
Separation Agreement unless and until the Separation Agreement has been executed
by Executive, has not been revoked, and is no longer subject to revocation by
Executive.  In addition, Executive shall not be entitled to receive any
termination benefits as provided under the Separation Agreement if she is
terminated for theft, intentional misconduct, gross negligence in the
performance of her duties for the Company or its Affiliate, or any other good
cause event as determined by the Compensation Committee.

ARTICLE 5

CONFIDENTIAL INFORMATION AND RESTRICTIVE COVENANTS

5.1Access to Confidential Information.  In connection with her employment and
continuing on an ongoing basis during the Employment Period, the Company and its
Affiliates will give Executive access to Confidential Information, which
Executive did not have access to or knowledge of before the Execution Date.
 Executive acknowledges and agrees that all Confidential Information is
confidential and a valuable, special and unique asset of the Company



--------------------------------------------------------------------------------

 

that gives the Company an advantage over its actual and potential, current and
future competitors.  Executive further acknowledges and agrees that Executive
owes the Company a fiduciary duty to preserve and protect all Confidential
Information from unauthorized disclosure or unauthorized use, that certain
Confidential Information constitutes “trade secrets” under applicable laws, and
that unauthorized disclosure or unauthorized use of any Confidential Information
would irreparably injure the Company or its Affiliate.

5.2Agreement Not to Use or Disclose Confidential Information.  Both during the
term of Executive’s employment and after her termination of employment for any
reason (including wrongful termination), Executive shall hold all Confidential
Information in strict confidence, and shall not use any Confidential Information
except for the benefit of the Company or its Affiliates, in accordance with the
duties assigned to Executive.  Executive shall not, at any time (either during
or after the term of Executive’s employment), disclose any Confidential
Information to any Person (except other Persons who have a need to know the
information in connection with the performance of services for the Company or an
Affiliate), or copy, reproduce, modify, decompile or reverse engineer any
Confidential Information, or remove any Confidential Information from the
Company’s premises, without the prior written consent of the CEO or the Board,
or their delegates, or permit any other Person to do so.  Executive shall take
reasonable precautions to protect the physical security of all documents and
other material containing Confidential Information (regardless of the medium on
which the Confidential Information is stored).  This agreement and covenant
applies to all Confidential Information, whether now known or later to become
known to Executive.

The Executive shall hold in a fiduciary capacity for the benefit of the Company
and its Affiliates, all Confidential Information that has been obtained by the
Executive during her employment,  and which is not public knowledge (other than
by acts of the Executive or her representatives in violation of this Agreement).

Following the termination of the Executive’s employment with the Company for any
reason, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by compulsion of law or other legal
process, communicate or divulge any Confidential Information to any Person other
than to the Company and those designated by it.

The Company has and will disclose to the Executive, or place the Executive in a
position to have access to or develop, trade secrets and other Confidential
Information of the Company or its Affiliates.  As part of the consideration for
this Agreement, and to protect the Confidential Information that has been and
will in the future be disclosed or entrusted to Executive, the Company and the
Executive have agreed to the confidentiality obligations set forth in this
Agreement and they also hereby ratify and confirm any other confidentiality
policy of the Company that covers Executive.

5.3Duty to Return Company Documents and Property.  Upon the termination of
Executive’s employment with the Company and its Affiliates for whatever reason,
Executive shall immediately return and deliver to the Company any and all
papers, books, records, documents, memoranda and manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, belonging to the
Company or an Affiliate or relating to their



--------------------------------------------------------------------------------

 

businesses, in Executive’s possession or under her control, and regardless of
whether prepared by Executive or others.

Within one (1) Business Day after the end of the Employment Period for whatever
reason, the Executive shall return to Company all Confidential Information which
is in her possession, custody or control.  If at any time after the Employment
Period, Executive determines that she has any Confidential Information in her
possession or under her control, she shall immediately return it to the Company,
including all copies (including electronic versions) and portions thereof.

5.4Further Disclosure.    Executive shall promptly disclose to the Company all
ideas, inventions, computer programs, and discoveries, whether or not patentable
or copyrightable, which she may conceive or make, alone or with others, during
the Employment Period, whether or not during working hours, and which directly
or indirectly:

(a)relate to matters within the scope, field, duties or responsibility of
Executive’s employment with the Company; or

(b)are based on any knowledge of the actual or anticipated business or interest
of the Company; or

(c)are aided by the use of time, materials, facilities or information of the
Company.

Executive assigns to the Company, without further compensation, all rights,
titles and interest in all such ideas, inventions, computer programs and
discoveries in all countries of the world.  Executive recognizes that all ideas,
inventions, computer programs and discoveries of the type described above,
conceived or made by Executive alone or with others within six (6) months after
termination of employment (voluntary or otherwise), are likely to have been
conceived in significant part either while employed by the Company or as a
direct result of knowledge Executive had of Confidential
Information.  Accordingly, Executive agrees that such ideas, inventions or
discoveries shall be presumed to have been conceived during her employment with
the Company, unless and until the contrary is clearly established by Executive.

5.5Non-Solicitation Restriction.  To protect the Confidential Information, and
in the event of Executive’s termination of employment for whatever reason, it is
necessary to enter into the following restrictive covenants which are ancillary
to the enforceable promises between the Company and Executive in this
Agreement.  Executive hereby covenants and agrees that she will not, directly or
indirectly, either individually or on behalf of any other Person, or in any
other manner or capacity whatsoever, except on behalf of the Company or an
Affiliate, solicit business, or attempt to solicit business, in products or
services competitive with any products or services provided by the Company or
any Affiliate, from the Company’s or Affiliate’s partners or clients (or any
prospective partner or client) as of the Termination Date, or any other Person
with whom the Company or Affiliate did business, or had a business relationship
with, within the one (1) year period immediately preceding the Termination Date.

5.6No-Recruitment Restriction.  The Executive shall not, directly or indirectly,
for herself or any other Person, induce any employee of the Company of any of
its Affiliates to



--------------------------------------------------------------------------------

 

terminate his or her employment with the Company or such Affiliates, or hire or
assist in the hiring of any such employee by any Person not affiliated with the
Company, unless such employee has terminated employment with the Company and its
Affiliates for at least sixty (60) days before such initial solicitation.  These
nonsolicitation obligations shall apply during the period that the Executive is
employed by the Company and during the one-year period commencing on the
Termination Date.  Notwithstanding the foregoing, the provisions of this Section
5.6 shall not restrict the ability of the Company or its Affiliates to take any
action with respect to the employment or the termination of employment of any of
its employees, or for the Executive to participate in her capacity as an officer
of the Company.

5.7Tolling.  If Executive violates any of the restrictions contained in Sections
5.1 through 5.6, the restrictive period will be suspended and will not run in
favor of Executive from the time of the commencement of any violation until the
time when Executive cures the violation to the Company’s reasonable
satisfaction.

5.8Reformation.  It is expressly understood and agreed that the Company and the
Executive consider the restrictions contained in this Article 5 to be reasonable
and necessary to protect the Confidential Information and the reasonable
business interests of the Company or its Affiliates.  Nevertheless, if any of
the aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified, to be fully enforced in the geographic area and for the time period to
the full extent permitted by law.

5.9Conflicts of Interest.  In keeping with her fiduciary duties to Company,
Executive hereby agrees that she shall not become involved in a conflict of
interest, or upon discovery thereof, allow such a conflict to continue at any
time during the Employment Period.  Moreover, Executive agrees that she shall
abide by the Company’s Code of Conduct, as it may be amended from time to time,
and immediately disclose to the CEO or Board any known facts which might involve
a conflict of interest of which the CEO or Board was not aware.

5.10Remedies.  Executive acknowledges that the restrictions contained in this 0,
in view of the nature of the Company’s business, are reasonable and necessary to
protect the Company’s legitimate business interests, and that any violation of
this Agreement would result in irreparable injury to the Company.  In the event
of a breach or a threatened breach by Executive of any provision of 0, the
Company shall be entitled to a temporary restraining order and injunctive relief
restraining Executive from the commission of any breach, and to recover the
Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach.  Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs.  These covenants and disclosures
shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants and
agreements.





--------------------------------------------------------------------------------

 

The Executive acknowledges that money damages would not be sufficient remedy for
any breach of Article 5 by the Executive, and the Company shall also be entitled
to specific performance as an available remedy for any such breach or any
threatened breach.  The remedies provided in this Section 5.10 shall not be
deemed the exclusive remedies for a breach of 0, but shall be in addition to all
remedies available at law or in equity.

5.11No Disparaging Comments.  Executive and the Company shall refrain from any
criticisms or disparaging comments about each other or in any way relating to
Executive’s employment or separation from employment; provided, however, that
nothing in this Agreement shall apply to or restrict in any way the
communication of information by the Company or any of its Affiliates, or by the
Executive, to any state or federal law enforcement agency.  The Company and
Executive will not be in breach of this covenant solely by reason of testimony
or disclosure that is required for compliance with applicable law or regulation
or by compulsion of law.  A violation or threatened violation of this
prohibition may be enjoined by a court of competent jurisdiction.  The rights
under this provision are in addition to any and all rights and remedies
otherwise afforded by law to the Parties.

Executive acknowledges that in executing this Agreement, she has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under the Texas
Constitution or any other state constitution which may be deemed to apply)
rights to disclose, communicate, or publish disparaging information or comments
concerning or related to the Company or its Affiliate; provided, however,
nothing in this Agreement shall be deemed to prevent Executive from testifying
fully and truthfully in response to a subpoena from any court or from responding
to an investigative inquiry from any governmental agency.

ARTICLE 6

GENERAL PROVISIONS

6.1Matters Relating to Section 409A of the Code.  If the payment of any
compensation or other benefit provided under this Agreement or the Separation
Agreement would be subject to additional taxes and interest under Section 409A
of the Code (“Section 409A”), then such provision is intended to be written,
administered, interpreted and construed in a manner such that no such benefit
becomes subject to (a) the gross income inclusion under Section 409A or (b) the
interest and additional tax under Section 409A (collectively, “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of the Section 409A
Penalties.  If any provision of this Agreement would cause Executive to incur
the Section 409A Penalties, the Company may, after consulting with Executive,
reform such provision to comply with Section 409A or to preclude imposition of
the Section 409A Penalties, to the full extent permitted under Section 409A as
determined by the Company.

6.2Withholdings; Right of Offset.  The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local, foreign, and other taxes as may be required pursuant to
any law or governmental regulation



--------------------------------------------------------------------------------

 

or ruling, (b) all other normal employee deductions made with respect to
Company’s employees generally, and (c) any advances made to Executive and owed
to Company.

6.3Nonalienation.  The right to receive payments under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by Executive, her dependents or beneficiaries,
or to any other Person who is or may become entitled to receive such payments
hereunder.  The right to receive payments hereunder shall not be subject to or
liable for the debts, contracts, liabilities, engagements or torts of any Person
who is or may become entitled to receive such payments, nor may the same be
subject to attachment or seizure by any creditor of such Person under any
circumstances, and any such attempted attachment or seizure shall be void and of
no force and effect.

6.4Incompetent or Minor Payees.  Should the Compensation Committee determine, in
its discretion, that any Person to whom any payment is payable under this
Agreement has been determined to be legally incompetent or is a minor, any
payment due hereunder, notwithstanding any other provision of this Agreement to
the contrary, may be made in any one or more of the following ways:  (a)
directly to such Person; (b) to the legal guardian or other duly appointed
personal representative of the individual or the estate of such Person; or (c)
to such adult or adults as have, in the good faith knowledge of the Compensation
Committee, assumed custody and support of such Person; and any payment so made
shall constitute full and complete discharge of any liability under this
Agreement in respect to the amount paid.

6.5Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company and any successor of the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise), and this Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.  As used in this Agreement, “Company” shall mean the Company as
previously defined and any successor by operation of law or otherwise, as well
as any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement.  Except as provided in the preceding
provisions of this Section 6.5, this Agreement, and the rights and obligations
of the Parties hereunder, are personal in nature and neither this Agreement, nor
any right, benefit, or obligation of either Party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the written consent of the other Party.

6.6Notice.  Each Notice or other communication required or permitted under this
Agreement shall be in writing and transmitted, delivered, or sent by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
or prepaid certified United States mail (with return receipt requested),
addressed (in any case) to the other Party at the address for that Party set
forth below or under that Party’s signature on this Agreement, or at such other
address as the recipient has designated by Notice to the other Party.

To the Company:VAALCO Energy, Inc.

9800 Richmond Avenue, Suite 700

Houston, Texas  77042

Attention:  Eric J. Christ

Vice President, General Counsel & Corporate Secretary





--------------------------------------------------------------------------------

 

To Executive:Gayla Cutrer 

(as set forth below her signature)

Each Notice or communication so transmitted, delivered, or sent (a) in person,
by courier or messenger service, or by certified United States mail (return
receipt requested) shall be deemed given, received, and effective on the date
delivered to or refused by the intended recipient (with the return receipt, or
the equivalent record of the courier or messenger, being deemed conclusive
evidence of delivery or refusal), or (b) by telecopy or facsimile shall be
deemed given, received, and effective on the date of actual receipt (with the
confirmation of transmission being deemed conclusive evidence of receipt, except
where the intended recipient has promptly Notified the other Party that the
transmission is illegible). Nevertheless, if the date of delivery or
transmission is not a Business Day, or if the delivery or transmission is after
4:00 p.m. (local time at the recipient) on a Business Day, the Notice or other
communication shall be deemed given, received, and effective on the next
Business Day.

6.7Severability.  It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
Parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement.  This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

6.8No Third-Party Beneficiaries.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto, and to their respective successors and
permitted assigns as provided hereunder, but otherwise this Agreement shall not
be for the benefit of any Persons who are third parties.

6.9Waiver of Breach.  No waiver by either Party of a breach of any provision of
this Agreement by the other Party, or of compliance with any condition or
provision of this Agreement to be performed by the other Party, will operate or
be construed as a waiver of any subsequent breach by the other Party or any
similar or dissimilar provision or condition at the same or any subsequent
time.  The failure of either Party to take any action by reason of any breach
will not deprive such Party of the right to take action at any time while such
breach continues.

6.10Survival of Certain Provisions.  Wherever appropriate to the intention of
the Parties, the respective rights and obligations of the Parties hereunder
shall survive any termination or expiration of this Agreement and following the
Termination Date.

6.11Entire Agreement; Amendment and Termination.  This Agreement contains the
entire agreement of the Parties with respect to the matters covered herein;
moreover, this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the Parties concerning the subject
matter hereof.  This Agreement may be



--------------------------------------------------------------------------------

 

amended, waived or terminated only by a written instrument that is identified as
an amendment, waiver or termination hereto and that is executed by or on behalf
of each Party.

6.12Interpretive Matters.  In the interpretation of the Agreement, except where
the context otherwise requires:

(a)Headings.  The Agreement headings are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.

(b)The terms “including” and “include” do not denote or imply any limitation.

(c)The conjunction “or” has the inclusive meaning “and/or”.

(d)The singular includes the plural, and vice versa, and each gender includes
each of the others.

(e)The term “month” refers to a calendar month.

(f)Reference to any statute, rule, or regulation includes any amendment thereto
or any statute, rule, or regulation enacted or promulgated in replacement
thereof.

(g)The words “herein”,  “hereof”,  “hereunder” and other compounds of the word
“here” shall refer to the entire Agreement and not to any particular provision;

(h)All amounts referenced herein are in U.S. dollars.

6.13Governing Law; Jurisdiction.  All matters or issues relating to the
interpretation, construction, validity, and enforcement of this Agreement shall
be governed by the laws of the State of Texas, without giving effect to any
choice-of-law principle that would cause the application of the laws of any
jurisdiction other than Texas.  Jurisdiction and venue of any action or
proceeding relating to this Agreement shall be exclusively in the federal and
state courts of competent jurisdiction in Houston, Texas, and the Parties hereby
waive any objection to such venue including, without limitation, that it is
inconvenient.

6.14Executive Acknowledgment.  Executive acknowledges that (a) she is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) she has read this Agreement and understands its
terms and conditions, (c) she has had ample opportunity to discuss this
Agreement with her legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other
Party.  Executive represents that she is free to enter into this Agreement
including, without limitation, that she is not subject to any covenant not to
compete or other restrictive covenant that would conflict with her employment
duties and covenants under this Agreement.

6.15Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.  Each
counterpart may consist of a copy hereof



--------------------------------------------------------------------------------

 

containing multiple signature pages, each signed by one Party hereto, but
together signed by both Parties.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has hereunto set her hand and Company has caused
this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

WITNESS:EXECUTIVE:

 

Signature:Signature:

Name:Name:Gayla Cutrer 

Date:Date: 

 

Executive’s Address for Notices:

Ms. Gayla Cutrer

 

 

 

ATTEST:COMPANY:

VAALCO ENERGY, INC.

 

By: By:

Name:Name:  

Title:Title:

Date:    Date:  

 

 

 

--------------------------------------------------------------------------------

 

APPENDIX A

Definitions Appendix

1.“Affiliate” has the same meaning ascribed to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended from time to time.

2. “Board” means the then-current Board of Directors of the Company.

3. “Business Day” means any Monday through Friday, excluding any such day on
which banks are authorized to be closed in Texas.

4. “CEO” means the then-current Chief Executive Officer of the Company.

5. “Code” means the Internal Revenue Code of 1986, as amended.

6. “Compensation Committee” means the then-current Compensation Committee of the
Board.

7. “Confidential Information” means any information or material known to, or
used by or for, the Company or an Affiliate (whether or not owned or developed
by the Company or an Affiliate and whether or not developed by Executive) that
is not generally known by other Persons in the same business as the Company or
any of its Affiliates.  For all purposes of the Agreement, Confidential
Information includes, but is not limited to, the following: all trade secrets of
the Company or an Affiliate; all non-public information that the Company or an
Affiliate has marked as confidential or has otherwise described to Executive
(either in writing or orally) as confidential; all non-public information
concerning the Company’s or Affiliate’s products, services, prospective products
or services, research, prospects, leases, surveys, seismic data, drilling data,
designs, prices, costs, marketing plans, marketing techniques, studies, test
data, leasehold and royalty owners, investors, suppliers and contracts; all
business records and plans; all personnel files; all financial information of or
concerning the Company or an Affiliate; all information relating to the
Company’s operating system software, application software, software and system
methodology, hardware platforms, technical information, inventions, computer
programs and listings, source codes, object codes, copyrights and other
intellectual property; all technical specifications; any proprietary information
belonging to the Company or an Affiliate; all computer hardware or software
manuals of the Company or an Affiliate; all Company or Affiliate training or
instruction manuals; all Company or Affiliate electronic data; and all computer
system passwords and user codes.

8. “Person”  means any individual, firm, corporation, partnership, company,
joint venture, association, joint-stock company, limited liability company,
trust, unincorporated organization committee, or other entity.

9. “Termination Date” means the date on which Executive’s employment terminates
with the Company and all of its Affiliates.





 

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------

 



APPENDIX B

TO

EMPLOYMENT AGREEMENT

 

CONFIDENTIAL SEPARATION and Release AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between VAALCO Energy, Inc. (the “Company”) and Gayla Cutrer, an employee
and officer of the Company (“Employee”).  The Company and Employee may sometimes
hereafter be referred to singularly as a “Party” or collectively as the
“Parties.”

RECITALS

WHEREAS, the Parties are subject to an employment agreement dated effective
October 9, 2015 (the “Employment Agreement”); and

WHEREAS, the Parties agree that the employment of Employee with the Company (and
all of its Affiliates) shall terminate on the Termination Date specified below,
subject to terms and conditions of this Agreement; and

WHEREAS, the Parties desire to completely resolve any and all disputes or
potential disputes that may exist between them concerning Employee’s employment,
separation from employment, and otherwise; and

WHEREAS, the Company desires to provide consideration to Employee in the form of
Separation Benefits (as defined in Section  1); and

WHEREAS, Employee is eligible to receive the Separation Benefits, the receipt of
which is conditioned upon Employee releasing the Company and the other Released
Parties (as defined in Section  3) from all specified claims or causes of action
that Employee may have against them through the date that Employee executes this
Agreement as set forth on the signature page below (the “Release Effective
Date”);

AGREEMENT

NOW, THEREFORE, in consideration of the mutual representations contained herein,
and such other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereby covenant and agree, with the intent to
be legally bound, as follows:

1.Payment Acknowledged.  In consideration for entering into this Agreement, the
Company will provide to Employee the separation benefits specified in Exhibit I
to this Agreement (the “Separation Benefits”).  





--------------------------------------------------------------------------------

 

The Separation Benefits will be net of all applicable federal, state and local
taxes as required by law and any other required withholdings. In addition, by
entering into this Agreement, Employee agrees that the Separation Benefits will
be reduced by any amount that Employee owes the Company as of the Termination
Date.  All other benefits provided by the Company or its Affiliates to Employee
shall cease upon the Termination Date, unless otherwise expressly provided by
the express terms of such benefits  plans or programs. 

2.Termination of Employment.  Effective as of 5:00 p.m. (Central Time) on
January 2, 2016 (“Termination Date”), Employee’s employment with the Company and
all of its Affiliates shall terminate.  The term “Affiliate” means any Person,
controlling, controlled by, or under common control with the Company.  For
purposes of this definition, the terms “controlling, controlled by, or under
common control” means the possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities or any partnership or other ownership interest, by
contract or otherwise) of another person or entity.  Whether any Person is an
Affiliate will be determined by the Company.  For purposes of the Agreement, the
term “Person” means any individual, firm, corporation, partnership, company,
joint venture, association, joint-stock company, limited liability company,
trust, unincorporated organization committee, or other entity.

3.Purpose.  The purpose of this Agreement is to provide for the orderly
termination of the employment relationship between the Parties, and to
voluntarily resolve any actual or potential disputes, claims or causes of action
that Employee has or might have, whether known or unknown, as of the Release
Effective Date (as defined above), against (a) the Company and its Affiliates,
and its and their owners, partners, parents, directors, officers, employees,
agents, attorneys, representatives, employee benefits plans, plan fiduciaries,
insurers, predecessors, successors, and assigns, and (b) all compensation and
benefit plans and programs sponsored or maintained by the Company and the
administrators, trustees, insurers, and fiduciaries of such plans and programs
(hereinafter, all the Persons in clauses (a) and (b) being individually and
collectively referred to as the “Released Parties”).  Neither the fact that this
Agreement has been proposed or executed, nor the terms of this Agreement, are
intended to suggest, or should be construed as suggesting, that the Released
Parties have acted unlawfully or violated any federal, state or local law or
regulation, or any other duty, policy or contract.

4.No Other Payments.  Employee understands and agrees that the Company shall
make no other payments hereunder to Employee, other than the Separation
Benefits, and shall have no other obligations to Employee except as described in
this Agreement.  Employee acknowledges that Employee has no right to seek, and
will not seek, any additional or different compensation or consideration for
executing or performing under this Agreement.  Employee acknowledges that the
Separation Benefits are in addition to anything of value to which Employee would
otherwise be entitled to receive by virtue of Employee’s employment or
separation from employment, excepting any benefits that Employee is entitled to
receive under the Company’s employee benefit plans or programs



--------------------------------------------------------------------------------

 

following termination of employment, as provided under the express terms and
conditions of such plans or programs, and without regard to the Separation
Benefits described in this Agreement.

5.Neutral Employment Reference.  The Company shall provide a neutral employment
reference to any potential employers that consider the employment of Employee
and that seek information concerning the reasons for the departure of
Employee.  A “neutral employment reference” means that the Company will provide
to any such potential employers the identity of the positions held by Employee,
the dates of Employee’s employment with the Company, and the Employee’s last
rate of compensation.  Employee should direct any potential employers to the
Company’s Human Resources Department in Houston, Texas, for employment
references.

6.No Admission of Liability.  Employee understands and agrees that this
Agreement shall not in any way be construed as an admission by the Company, or
by any of the other Released Parties, of any unlawful or wrongful acts
whatsoever against Employee or any other Person.  The Released Parties
specifically disclaim any liability to, or wrongful acts against, Employee or
any other Person.

7.Tax Consequences.  The Company has made no representations to Employee
regarding the tax consequences of the Separation Benefits or any other benefit
under this Agreement.  Employee understands, acknowledges, and agrees that
Company cannot, and does not, provide tax advice to Employee.  Any tax-related
information that has been provided, or will be provided, to Employee is solely
for informational purposes and should not be relied upon by Employee.  Employee
is advised to retain a competent and qualified tax adviser to advise Employee on
the tax consequences associated with Employee’s termination of employment and
receipt of Separation Benefits from the Company.

8.Non-Disclosure Obligations.  Employee shall not, without first obtaining the
express written consent of the Chief Executive Officer of the Company (“CEO”) or
the Board of Directors of the Company (“Board”), or being compelled to do so by
a court of competent jurisdiction or a government entity under compulsion of
law, disclose the existence or terms of this Agreement, nor the substance of the
negotiations leading to this Agreement, to any other Person; save and except to
Employee’s spouse, personal attorney, personal accountants, personal tax
preparer, and/or the appropriate taxing authorities (each of whom will then be
deemed governed by the non-disclosure agreement herein to the extent permitted
by applicable law, and Employee will be responsible for any such improper
disclosure by such Persons).    

Employee acknowledges and agrees that Employee (a) was exposed to and received
valuable and proprietary Confidential Information (as defined in the Employment
Agreement) and (b) agreed to preserve and protect the confidential nature of the
Confidential Information.  Employee also agrees to continue to abide by the
Company’s confidentiality policies and any agreement regarding confidentiality
that Employee has with the Company including, without limitation, Employee’s
continuing obligations under the Employment Agreement and the Company’s Code of
Business Conduct and



--------------------------------------------------------------------------------

 

Ethics.  Employee shall take all reasonable measures to protect the secrecy of
and avoid disclosure and unauthorized use of the Confidential Information.

Employee expressly acknowledges that Employee’s breach of the obligations
contained in this Section  8 will likely cause irreparable and substantial harm
to the Company and, therefore, such obligations may be enforced by injunctive
relief or monetary damages, if available, or any other remedy available at law
or equity.  In the event of any uncertainty regarding Employee’s obligations
contained in this Section  8, Employee agrees to contact the CEO, in writing,
regarding such uncertainty and to seek a good faith clarification and/or
resolution of Employee’s obligations under this Section  8.  In the event
Employee becomes reemployed following Employee’s termination of employment,
Employee agrees to promptly and effectively disclose such confidentiality
provisions, but not the Agreement itself, to Employee’s new employer(s).

9.Non-Disparagement.  As provided in the Employment Agreement, Employee has
agreed not to disclose, communicate, or publish any disparaging or negative
information, writings, electronic communications, comments, opinions, facts, or
remarks, of any kind, about the Company and/or any of the other Released Parties
following the Termination Date.

10.Non-Solicitation and Non-Recruitment.  Employee acknowledges and agrees that
the position Employee held with the Company was a position of trust which
allowed Employee to develop relationships with employees of the Company and its
Affiliates, and to have insight into such work relationships.  As such, Employee
has agreed to the non-solicitation and non-recruitment covenants as set out in
the Employment Agreement.

Should Employee violate any of her non-solicitation or non-recruitment
obligations or covenants, then Employee’s entitlement to the payment of any
monies under this Agreement will cease, the Company may recover from Employee
all monies previously paid to Employee under this Agreement, with the exception
of one hundred dollars ($100.00), which amount shall constitute an irrevocable
amount of consideration supporting this Agreement and, moreover, the Company or
an Affiliate may seek any further relief, legal or equitable, that might
be  available to it under any applicable law.

11.Duty to Return Company Documents and Property.  As provided in the Employment
Agreement, Employee agrees that Employee shall:  (a) not take, retain, copy,
alter, destroy, or delete any files, documents or other materials whether or not
embodying or recording any Confidential Information, including copies, without
obtaining the advance written consent of an authorized Company representative;
(b) promptly return to the Company all Confidential Information, documents,
files, records and tapes (written or electronically stored) that are in
Employee’s possession or control regarding the Company and its Affiliates; and
(c) not use or disclose such materials in any way or in any format, including
written information in any form, including information stored by electronic
means, and any copies of these materials.  Employee further agrees that,
following the Termination Date and as provided in the Employment Agreement,



--------------------------------------------------------------------------------

 

Employee will immediately return to the Company all property of the Company or
its Affiliates.

12.Remedies.  Employee acknowledges that (a) the restrictions contained in this
Agreement, in view of the nature of the Company’s business, are reasonable and
necessary to protect the Company’s legitimate business interests, and (b) any
violation of this Agreement could result in irreparable injury to the Company or
an Affiliate.  In the event of a breach or a threatened breach by Employee of
any provision of Sections  8 through 11, the Company will be entitled to a
temporary restraining order and injunctive relief restraining Employee from the
commission of any breach.  Nothing contained in this Agreement should be
construed as prohibiting the Company from pursuing any other remedies available
to it for any such breach or threatened breach.

Employee further understands and agrees that if Employee, or someone acting on
her behalf, should file, or cause to be filed, any claim, charge, complaint, or
action against the Company and/or any other Released Parties subject to the
release of claims in Section 15, Employee expressly waives any and all rights to
recover any damages or other relief from the Company and/or any other Released
Parties including, without limitation, costs and attorneys’ fees.

13.Participation in EEOC Investigations.  Notwithstanding any other provision of
this Agreement to the contrary, this Agreement is not intended to prevent or
otherwise interfere with the Employee’s rights to file a charge with the EEOC or
any similar federal, state or local agency in connection with any claim that
Employee believes she may have against the Company or its Affiliates, or to
cooperate or provide truthful testimony to the EEOC or any similar federal,
state or local agency with respect to any investigation.    However, under this
Agreement, Employee does hereby waive her right to monetary or any other
recovery in the event that any charge Employee files is pursued by the EEOC or
any similar federal, state or local agency on Employee’s behalf arising out of
or related to her employment or the termination of such employment, unless
otherwise required under applicable law.

The EEOC and any similar, federal, state or local agency has the authority to
carry out their statutory duties and may investigate a charge, issue a
determination, file a lawsuit in federal or state court in their own name or
take other action authorized under applicable statutes.  Employee retains the
right to participate in such an action and communicate with the EEOC and any
comparable state or local agency, and such communication may be initiated by
Employee or by the government agency and, in addition, the non-disparagement
clause in Section  9 hereof and in the Employment Agreement does not limit those
rights.

14.Employee Representations.  Employee expressly agrees to and acknowledges,
confirms and represents to the following, and intends for the Company to rely
upon the following in entering this Agreement:

(a)As of the Release Effective Date, Employee has not filed any complaints,
charges, claims or actions against the Company or any of the other Released
Parties with



--------------------------------------------------------------------------------

 

any court, agency, or commission regarding the matters encompassed by this
Agreement.

(b)Employee, by entering into this Agreement, is releasing the Released Parties
from any and all claims that Employee may have against them under federal,
state, or local laws, which have arisen on or before the Release Effective Date.

(c)Employee, by entering into this Agreement, is waiving all claims that
Employee may have against the Released Parties under the federal Age
Discrimination in Employment Act of 1967, as amended (i.e., 29 USC § 621 et
seq.), which have arisen on or before the date of execution of this Agreement.

(d)Employee has reviewed all aspects of this Agreement, and has carefully read
and fully understands this Agreement.

(e)Employee has been hereby advised to consult with an attorney before signing
this Agreement.

(f)Employee is knowingly and voluntarily entering into this Agreement, and has
relied solely and completely upon Employee’s own judgment and, if applicable,
the advice of Employee’s attorney before entering into this Agreement.

(g)Employee is not relying upon any representations, promises, predictions,
projections, or statements made by or on behalf of the Company or any of the
other Released Parties, other than those that are specifically stated in this
Agreement.

(h)Employee acknowledges that this Agreement shall be binding on Employee, and
on Employee’s spouse, heirs, administrators, representatives, executors,
successors and assigns.

(i)Employee agrees that this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for or against, any of
the Parties.

(j)Employee does not waive rights or claims that may arise after the Release
Effective Date.

(k)Employee will receive payment of consideration under this Agreement that is
beyond what Employee was entitled to receive before entering into this
Agreement.

15.Release.  Employee, on behalf of herself, and her heirs, executors,
administrators, dependents, spouse, beneficiaries, successors and assigns
(individually and collectively, the “Releasing Parties”), hereby fully,
unconditionally and forever release, acquit and discharge the Released Parties,
jointly and severally, from and against any and all claims, demands, actions,
lawsuits, grievances, liabilities, and obligations of any nature whatsoever that
the Releasing Parties had, have or may ever have against the Released Parties,
or that might be assigned by the Releasing Parties, whether known or unknown,
fixed or contingent, as of the Release Effective Date.  Employee acknowledges,
understands and agrees that this Agreement specifically includes, without
limitation, (a)



--------------------------------------------------------------------------------

 

law or equity claims; (b) contract (express or implied) or tort claims; (c)
claims arising under any federal, state or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation or any other form of discrimination,
harassment, hostile work environment or retaliation (including, without
limitation, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act of 1990, the
Americans with Disabilities Act Amendments Act of 2008, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, 42 U.S.C. Section 1981, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, the Worker Adjustment and Retraining Notification Act, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Genetic Information and Nondiscrimination
Act of 2008, the Patient Protection and Affordable Care Act of 2010, the
Consolidated Omnibus Budget Reconciliation Act of 1985, all amendments to any of
these above-referenced laws, and any other federal, state or local laws of any
jurisdiction; (d) claims under any other federal, state, local, municipal or
common law whistleblower protection, discrimination, wrongful discharge,
anti-harassment or anti-retaliation statute or ordinance; (e) claims arising
under ERISA; or (f) any other statutory or common law claims related to
Employee’s employment or separation from employment with the Company and its
Affiliates.  Employee further represents that, as of the Release Effective Date,
she has not been the victim of any illegal or wrongful acts by any of the
Released Parties, including, without limitation, discrimination, retaliation,
harassment or any other wrongful act based on sex, age, race, religion, or any
other legally protected characteristic.

The release contained in this Section 15 does not include the following:  (a) a
claim for which the facts giving rise to such claim first occurred after the
Release Effective Date; (b) any eligibility to receive continuation of health
care coverage to the extent required under COBRA; (c) any vested benefit under a
qualified retirement plan or long term incentive plan of the Company or an
Affiliate; (d) any claim for worker’s compensation benefits that is currently
pending as of the date of this Agreement; (e) any accrued and unused vacation
benefits; (f)  any salary or wages earned up to and through the Termination
Date; (g) a right, if any, to be indemnified by the Company or any Affiliate in
her capacity as a director, officer or employee of the Company or any Affiliate
to the extent provided under the terms and conditions of any corporate procedure
or policy, or insured under any applicable liability policy, as each may be
amended from time to time, in the event that a third party brings a claim of
liability against Employee; and (h) any claim challenging the validity of this
release under the federal Older Workers Benefit Protection Act.

16.Twenty-one Days to Consider Offer of Termination Benefits.  Employee shall
have a period of twenty-one (21) days to consider whether to sign this
Agreement.  Although Employee may sign this Agreement prior to the end of the
21-day period, she may not sign this Agreement on or before the Termination
Date.  In addition, if Employee signs this Agreement prior to the end of the
21-day period, she shall be deemed, by doing so, to



--------------------------------------------------------------------------------

 

have certified and agreed that the decision to make such election prior to the
expiration of such 21-day period is knowing and voluntary and was not induced by
the Company through:  (a) fraud, misrepresentation, or a threat to withdraw or
alter the offer prior to the end of the 21-day period, or (b) an offer to
provide different terms or benefits in exchange for signing this Agreement prior
to the expiration of the 21-day period.  The procedure for Employee to accept
this Agreement is to return a fully executed, dated, and witnessed Agreement to
the CEO (or his delegate) prior to the deadline.

17.Seven Day Revocation Period.  Employee may revoke this Agreement at any time
within seven (7) days after Employee returns a signed copy pursuant to Section
16.  To revoke the Agreement, Employee must deliver written notification of such
revocation to the attention of the CEO (or his delegate) within seven (7) days
after the date that Employee signs this Agreement.  Employee further understands
that if Employee does not revoke the Agreement within seven (7) days following
execution (excluding the date of execution), the Agreement will become effective
and binding on the Parties, and fully enforceable by the Parties, as of the date
of execution.

18.Agreement not to Sue.  Except as required by law that cannot be waived,
including but not limited to the rights afforded to Employee under Section 13,
Employee agrees that she will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other Person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or claim before any court, agency or tribunal
against the Company or any Affiliate arising from, concerned with, or otherwise
relating to, in whole or in part, Employee’s employment or separation from
employment with the Company, or any of the matters discharged and released in
this Agreement.    

19.Breach by Employee.  In the event that Employee breaches this Agreement, the
Released Parties may seek all remedies specifically identified in this Agreement
or otherwise available at law and equity including, without limitation, specific
performance of the Agreement.  In the event that Employee breaches or repudiates
this Agreement, Employee may be required, at the Company’s option, either to
compensate the Company for all damages incurred as a result, or to return a sum
of money representing the Separation Benefits, with the exception of one hundred
dollars ($100.00), which amount shall constitute an irrevocable amount of
consideration supporting this Agreement.  This option of the Company, however,
does not apply to any claims made by or on behalf of Employee under the federal
Age Discrimination in Employment Act or the federal Older Workers’ Benefit
Protection Act.  In the case of any such claims under those statutes, the
Company and other Released Parties may receive only those remedies specifically
allowed under such statutes. 

20.Severability.  The Parties fully intend that this Agreement comply with all
applicable laws and legal requirements.  Should any provision of this Agreement
be declared or be determined by any court of competent jurisdiction to be
illegal, invalid or otherwise unenforceable, the Agreement shall first be
reformed to make the provision at issue enforceable and effective to the full
extent permitted by law.  Further, if a court should



--------------------------------------------------------------------------------

 

determine that any portion of this Agreement is unenforceable, such provision
shall be given effect to the maximum extent possible by narrowing or enforcing
in part that aspect of the provision found to be unenforceable.  If such
reformation is not possible, all remaining provisions of this Agreement shall
otherwise remain in full force and effect and shall be construed as if such
illegal, invalid, or unenforceable provision had not been included herein.

21.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective heirs, executors, beneficiaries,
personal representatives, successors and permitted assigns hereunder, but
otherwise this Agreement shall not be for the benefit of any third parties.

22.Entire Agreement; Amendment.  This Agreement sets forth the entire agreement
of the Parties and fully supersedes and replaces any and all prior agreements,
promises, representations, or understandings, written or oral, between the
Company (and any other Released Party) and the Employee that relates to the
subject matter of this Agreement, unless referenced in this Agreement and,
therefore, incorporated into this Agreement by reference.  Employee acknowledges
that in executing this Agreement, (a) Employee does not rely, and has not
relied, upon any oral or written representation, promise or inducement by the
Company and/or any of the other Released Parties, except as expressly contained
in this Agreement, and (b) there is no presumption regarding the interpretation
or construction of this Agreement against its drafter.  Employee understands and
agrees that she is precluded from bringing any fraud or similar claim against
the Company or any of the other Released Parties associated with any such
communications, representations, promises or inducements.  This Agreement may be
amended or modified only by a written instrument identified as an amendment
hereto that is executed by both Parties.

23.Survival of Certain Provisions.  Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement.

24.Choice of Law and Forum.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Texas, but without
regard to principles of conflict of laws that might direct the application of
the law of another forum.  Any action to enforce the provisions of this
Agreement, or otherwise relating to this Agreement, must be brought in any court
of competent jurisdiction in Houston, Texas, and the Parties hereby waive any
objection to such venue including, without limitation, that it is inconvenient.

25.Waiver of Jury Trial.  THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING ARISING OUT OF OR RELATING TO THE AGREEMENT OR ANY CLAIM
HEREUNDER, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR



--------------------------------------------------------------------------------

 

AGREEMENT AMONG THE PARTIES TO IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THE AGREEMENT OR ANY CLAIM
HEREUNDER SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION PURSUANT
TO SECTION 24 BY A JUDGE SITTING WITHOUT A JURY.

26.Relief.  The Parties understand and agree that if a violation of any term of
this Agreement is asserted, the Party who asserts such violation shall have the
right to seek specific performance of that term and/or any other necessary and
proper relief as permitted by law or equity, including but not limited to,
damages awarded by any court of competent jurisdiction, and the prevailing Party
shall be entitled to recover its reasonable costs and attorneys’ fees.

27.Waiver.    A Party’s waiver of any breach or violation of any provision of
this Agreement shall not operate as, or be construed to be, a waiver of any
later breach of the same or other provision by such Party.

28.Counterparts.  The Parties agree that the Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall be deemed one and the same instrument.

PLEASE READ CAREFULLY BEFORE SIGNING

•Employee acknowledges that she has carefully read and understands the terms of
this Agreement and all of Employee’s promises and obligations hereunder.

•Employee acknowledges that she has been advised to review this Agreement with
an attorney before signing it.

•Employee acknowledges that she has been given at least 21 days to consider
whether to sign this Agreement.  Employee acknowledges that if she signs this
Agreement before the end of the 21-day period, it will be her own personal and
voluntary decision to do so.

•Employee understands that this Agreement will not become effective or
enforceable until after the 7-day revocation period has expired.  The Company
will have no obligations to Employee under this Agreement if she revokes the
Agreement during such 7-day period.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------

 

 

Please review this document carefully as it includes a release of claims.

IN WITNESS WHEREOF, the Employee has entered into this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf
by its duly authorized officer, to be effective as of the Release Effective Date
that this Agreement is executed by Employee as set forth beneath her signature
below.

This document was presented to Employee on October ____, 2016.    

Although Employee may sign this Agreement prior to the end of the 21-day period,
Employee may not sign this Agreement on or before the Termination Date.

 

EMPLOYEEWITNESS

 



Employee SignatureWitness Signature

 

Title:

Printed Name: Gayla CutrerPrinted Name:

Date:Date:

(the “Release Effective Date”)

 

COMPANY*

 

By:

 

Printed Name:

Title:

Date:





 

--------------------------------------------------------------------------------

 

Address for notices:

VAALCO Energy, Inc. 

9800 Richmond Avenue

Suite 700

Houston, TX  77042

Attn: General Counsel

 

 

*Note:  The Company officer should sign after the Employee has signed this
Agreement.





 

--------------------------------------------------------------------------------

 

Exhibit I

Consideration for Release Agreement

In consideration for entering into this Agreement, the Company will provide the
Employee with the Separation Benefits specified below in accordance with the
terms and conditions of this Agreement:

(1)Cash Payment for COBRA Premium.  Employee will receive a cash payment of in
the aggregate amount of $9,538.12, representing an estimate of the Employee’s
payment of COBRA continuation payments for a period of four (4) months.  This
payment shall be paid in a single cash amount, less applicable withholdings, on
January 2, 2016, provided that Employee executes this Agreement in the 21-day
consideration period, this Agreement has not been revoked, and is no longer
subject to revocation by Employee.

(2)Eligibility for 2015 Annual Bonus.  Employee will be eligible to receive a
cash bonus under the terms and conditions of the Company’s 2015 Bonus Plan, as
provided pursuant to Section 3.2 of the Employment Agreement.  The amount of any
cash bonus that is awarded to Employee for the 2015 calendar year shall be
determined by the Compensation Committee.

(3)Vesting of Incentive Outstanding Awards.  All unvested shares of restricted
stock under the Company’s long-term incentive plans previously awarded to
Employee shall vest on January 2, 2016, provided that Employee executes this
Agreement in the 21-day consideration period, this Agreement has not been
revoked, and is no longer subject to revocation by Employee. For the avoidance
of doubt, Employee has previously been awarded the following unvested shares of
restricted stock:

Grant Date: March 4, 2014

Unvested Shares of Restricted Stock: 6,667

 

Grant Date: March 3, 2015:

Unvested Shares of Restricted Stock: 18,100

 

If any award agreements governing any unvested stock option awards under the
Company’s long-term incentive plans call for the acceleration of such unvested
stock options upon Employee’s retirement, such unvested stock options shall vest
on Employee’s Termination Date. Any unexercised stock options shall continue to
be exercisable for the periods as set forth in the applicable stock option award
agreement.

 



 

--------------------------------------------------------------------------------